Title: Continental Congress Motion on Establishment of Permanent Funds, 21 March 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] March 21, 1783

Whereas Congress did on the 12 day of February last resolve—“that it is the opinion of Congress that the establishment of permanent and adequate funds on taxes or duties which shall operate generally and on the whole in just proportions, throughout the United States are indispensably necessary towards doing complete justice to the public creditors for restoring public credit and for providing for the future exigencies of the war.”
And Whereas it is the duty of Congress on whose faith the public debts have been contracted for the common safety to make every effort in their power for the effectual attainment of objects so essential to the honor and welfare of the United States, relying on the wisdom and justice of their constituents for a compliance with their recommendations.

Therefore Resolved, that it be earnestly recommended to the several states, without delay to pass laws for the establishment of the following funds, to be vested in the United States, and to be collected and appropriated by their authority; provided that the officers for the collection of the said funds shall be inhabitants of each state respectively in which they reside, and being nominated by Congress shall be approved and appointed by such state accountable to and removeable by Congress; and provided that if, after any nomination being reported to the state, the same is not approved or rejected at the next meeting of the legislature, the person or persons so nominated shall be deemed to be duly appointed-viz.
A duty of 5 ⅌ Cent ad valorem at the time and place of importation upon all goods wares and merchandizes for foreign growth and manufactures, which may be imported into any of the said states from any foreign port Island or plantation, except arms ammunition cloathing and other articles imported on account of the United States or any of them, and except wool cards, cotton cards and wire for making them; and also except the articles hereafter enumerated, the duty on which shall be regulated according to the specified rates thereunto annexed.
here insert the articles enumerated in the other report
Also a duty of 5 ⅌ Cent ad valorem on all prizes and prize goods condemned in the court of Admiralty of any of these states as lawful prize.
A land tax at the rate of  Ninetieths of a dollar for every hundreds acres of located and surveyed land.
A house-tax at the general rate of half a dollar for each dwelling house (cottages excepted) and at the additional rate of 2½ ⅌ Cent on whatever sum the rent of the said house may exceed twenty dollars—to be calculated on the actual rent when the house is rented—and when in the occupancy of the owner on an appraised rent by Commissioners under oath appointed by the state once in  years—the lot and its appurtenances in towns and in the Country the outhouses garden and orchard to be comprehended with the dwelling house.
The duties on imports to pass to the general benefit of The United States, without credit for the proceeds to any particular states—but the product of the land and house taxes to be credited to each state in which it shall arise.
The said funds to continue ’till the principal of the debt due by the United States at the termination of the present war shall be finally discharged.
Resolved that an estimate be transmitted to each state of the amount of the public debt as far as the same can now be ascertained, and that Congress will inviolably adhere to their resolutions of the 16th. day of December last, respecting the appropriation of any funds which might be granted, and the annual transmission of the state of the public debt, and the proceeds and dispositions of the said funds by which all doubts and apprehensions respecting the perpetuity of the public debt may be effectually removed.
